Citation Nr: 1826391	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-13 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for carpal tunnel syndrome of the left wrist.

2. Entitlement to service connection for a respiratory disorder.

3. Entitlement to service connection for a chronic gastrointestinal disorder.

4. Entitlement to service connection for a skin disorder.

5. Entitlement to service connection for headaches.

6. Entitlement to service connection for a right knee disorder claimed as arthralgia (joint pain).

7. Entitlement to service connection for a left knee disorder claimed as arthralgia (joint pain).

8. Entitlement to service connection for a chronic sleep disorder.  

9. Entitlement to service connection for an immune disorder claimed as Gulf War undiagnosed illness.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to July 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2010 and May 2011 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  The Veteran confirmed that the issues currently before the Board are as indicated on the title page and presented testimony regarding these issues.  



The United States Court of Appeals for Veterans Claims (Court) has held (in the context of a claim for service connection for a psychiatric disorder) that a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the issues on appeal are broadened as indicated on the title page.  

REMAND

The Veteran acknowledges that although he did not serve in the Southwest Asia Theater of operations during the Persian Gulf War.  Instead, he avers that he was given multiple vaccinations and pills in anticipation of deployment that caused his sleep disorder, bilateral knee disorder, headaches, skin disorder, gastrointestinal disorder, respiratory disorder, and immune disorder.  See, e.g., May 2010 claim and July 2017 Board hearing transcript.  In October 2011 the Veteran submitted Internet articles to include an article from www.i-sis.org.uk that shows that some of the vaccines that were given to Gulf War veterans included squalene, which has been linked to autoimmune diseases.  

In that regard, the Veteran testified that he has been unable to obtain the immunization records associated with his planned deployment to the Persian Gulf.  Service treatment records in the file include the Veteran's immunizations from January 1984 to August 1988.  An attempt thereby needs to be made to obtain any vaccination records subsequent to August 1988.  See 38 C.F.R. § 3.2 dates the onset of the Persian Gulf War from August 2, 1990 onward.  Afterwards the Veteran should be afforded a VA examination to determine whether his claimed disorders are related to immunizations that he was given during service.  

Second, although the Veteran was afforded a VA examination in October 2010, whereby the examiner in part addressed the etiology of a respiratory disorder, skin disorder, and headaches, the examination is inadequate.  The examiner either did not address the etiology of all the multiple diagnoses associated with these disorders or the examiner did not fully address service treatment records that document these disorders.   A VA examination also is necessary to address the etiology of carpal tunnel syndrome of the left wrist as post-service treatment records in April 2007 include an EMG showing carpal tunnel syndrome of the left wrist and service treatment records show that the Veteran injured his left hand.  

Accordingly, the case is REMANDED for the following action:

1. Contact all appropriate government entities, to include all appropriate federal repository of records to obtain any outstanding service immunization records from August 1988 to July 1991.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified.

2. Afterwards, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of his claimed carpal tunnel syndrome of the left wrist, sleep disorder, bilateral knee disorder, headaches, skin disorder, gastrointestinal disorder, respiratory disorder, and immune disorder.  The claims file must be made available to the examiner for review of the case.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran the examiner must:

a.) Identify/diagnose all current disabilities that presently existed, or that have existed during the appeal period, associated with the Veteran's sleep disorder, bilateral knee disorder, headaches, skin disorder, gastrointestinal disorder, respiratory disorder, and immune disorder.  

The examiner is advised that post-service medical records show treatment and diagnoses of upper respiratory infections, rhinosinusitis, sinusitis, sinus headaches, asthma, obstructive sleep apnea, bronchitis, mild restrictive pulmonary disease, insomnia/hyperinsomnia, gastroesophageal reflux disease (GERD), gastritis, bilateral knee arthralgia, headaches, and dermatitis.  See, e.g., treatment records dated in December 1997, July 1999, April 2005, November 2007, July 2009, October 2009, July 2010, December 2010, and March 2011; see also October 2010 VA examination with November 2010 addendum..  

b.) For carpal tunnel syndrome of the left wrist and for each identified sleep disorder, bilateral knee disorder, headaches, skin disorder, gastrointestinal disorder, respiratory disorder, and immune disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that it was incurred during service.  

In rendering the above opinions the examiner is asked to consider and address the following:

a.) The Veteran's contention that although he did not serve in the Southwest Asia Theater of operations during the Persian Gulf War he was given multiple vaccinations and pills in anticipation of deployment that caused his sleep disorder, bilateral knee disorder, headaches, skin disorder, gastrointestinal disorder, respiratory disorder, and immune disorder.  See, e.g., May 2010 claim and July 2017 Board hearing transcript.  

b.) In addition to any service vaccination records obtained subsequent to this remand, the in-service immunization records from January 1984 to August 1988 that show vaccinations for Smallpox, Yellow Fever, Typhoid, Tetanus- Diptheria, Oral Poliovirus, Influenza, Adenovirus Vaccine, Rubella Vaccine, MGC Vaccine, and PLG I.  

c.) The Veteran's service treatment records to include the following entries: an August 1984 record that shows the Veteran incurred a crush injury to his left hand and was diagnosed with contusion of the left hand; an April 1985 record showing a wart/lesion on the left inner thigh; a May 1985 record showing treatment for seborrheic dermatitis in the eye area, an August 1987 record showing treatment for a right knee skin infection; and a March 1991 report of medical history whereby the Veteran indicated that he had severe headaches, head injury, and hay fever.  

d.) The Veteran's contentions that he works for PPG Industries as a process operator and has limited exposure to chemicals as well as the necessary protection to be shielded from exposure to fumes or chemicals, which include a respirator and air hood.  See May 2011 statement and July 2017 Board hearing transcript.  The Veteran's report that he only smoked 2 packs of cigarettes per week from 1977 to 1980.  See May 2011 statement.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

3. The AOJ must review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

4. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

